Citation Nr: 0418091	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  97-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of excision of the left femoral nerve.  

5.  Entitlement to a rating in excess of 10 percent for 
vitiligo with facial rash.  

6.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.  

7.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.  

8.  Entitlement to a compensable evaluation for post-
operative left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO decision which, in 
pertinent part, granted service connection for a left 
inguinal hernia; right and left ankle disabilities; 
hemorrhoids; vitiligo; residuals from excision of a left 
femoral nerve and lumbosacral strain, all with 0 percent 
(noncompensable) evaluations.  Service connection for 
irritable bowel syndrome was denied in a September 1999 RO 
decision.  In a February 2000 rating action, the evaluations 
for the veteran's low back disorder; residuals of left 
femoral nerve excision; vitiligo; and the right and left 
ankle disorders were all increased to 10 percent disabling.  
The ratings for service-connected hemorrhoids and post-
operative left inguinal hernia remained noncompensable.  The 
veteran continues to appeal for higher evaluations.   

The veteran was scheduled for a Board hearing in December 
2003 but it was canceled at her request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In this case the most recent VA examinations of record are 
dated in 1997.  The veteran was scheduled for a VA 
examination in February 2003 in connection with her claims 
but failed to report.  The Board notes that in correspondence 
dated in December 2003, the veteran indicated that she moved 
to Japan in August 2001 and had not received treatment from 
the VA medical center in Hampton, VA since that time.  She 
also reported that she was currently receiving medical 
treatment at the Naval Hospital in Yokosuka, Japan.  She 
provided a current mailing address, email address and phone 
number.  

In this regard, it is noted that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  In view of the evidence 
that the veteran may not have received notice of the 
scheduled examination due to her move, the veteran should be 
scheduled for VA examinations to determine the current 
severity of her service-connected disorders.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case, service medical records note a possible 
diagnosis of irritable bowel syndrome and the most recent 
examination in 1997 reflects such diagnosis.  A VA 
examination is required to determine the exact nature, extent 
and etiology of irritable bowel syndrome and specifically to 
determine whether the post-service findings are related to 
those in service.

In particular, with regard to the veteran's service connected 
low back disorder, the Board notes that the disability has 
been evaluated as a lumbosacral strain under the former 
provisions of 38 C.F.R. § 4.71 Diagnostic Code 5295 (2003).  
New rating criteria provide for ratings under a general 
formula for rating diseases and injuries of the spine and for 
rating intervertebral disc disease.  68 Fed. Reg. 51,454-8 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  The 
RO has not adjudicated the veteran's disability under the new 
rating criteria, and it could be prejudicial for the Board to 
evaluate the back disability under the new criteria in the 
first instance.  Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be afforded a VA 
dermatological medical examination to 
determine the nature, extent, and 
severity of the service-connected 
vitiligo.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
the percentage of the whole body, and the 
percentage of exposed areas affected by 
vitiligo.  The examiner should indicate 
whether the skin disease has required 
intermittent systemic therapy for a total 
duration of six weeks or more during the 
past 12-month period.  

2.  The veteran should be afforded VA 
orthopedic examinations to determine the 
nature, extent, and severity of the 
service-connected lumbosacral strain and 
bilateral ankle disorders.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the lumbar spine 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
indicate whether there are objective 
findings of characteristic pain on 
motion, muscle spasm on extreme forward 
bending; unilateral loss of lateral spine 
motion in standing position; listing of 
whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
low back disability causes muscle spasm, 
guarding or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour; or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
indicate if there are any associated 
objective neurological abnormalities due 
the low back disorder.  

With regard to the veteran's service-
connected ankle disorders, the examiner 
should report the range of ankle motion 
in degrees.  The examiner should also 
describe any limitation of motion found 
as slight, moderate, or marked.  The 
examiner should determine whether the 
right and left ankle disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

3.  The RO should arrange for a VA 
neurological examination to determine the 
current nature, extent and severity of 
the service-connected residuals of 
excision of the left femoral nerve.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should note whether any 
impairment of sensation, paralysis, 
neuritis or neuralgia is present, how it 
is manifested and its severity.  

4.  The veteran should be afforded VA 
examination to determine the current 
severity of the veteran's service-
connected residuals of a left inguinal 
hernia.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies should be accomplished and 
clinical manifestations should be 
reported in detail.  The examiner should 
undertake clinical analysis to determine 
whether there is a hernia, if the hernia 
is small or large; readily reducible, not 
readily reducible, or non-reducible; well 
supported by a truss or not.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature, extent and severity 
of her service-connected hemorrhoids.  
All pertinent clinical findings regarding 
the veteran's hemorrhoids should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. The examiner should comment 
as to the presence or absence of large or 
thrombotic irreducible hemorrhoids, 
excessive redundant tissue, persistent 
bleeding, secondary anemia, and fissures.  

6.  The veteran should be afforded VA 
gastrointestinal examination to determine 
the nature, extent and etiology of any 
irritable bowel syndrome found to be 
present.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the entire record in detail, 
including the service medical records, 
and express an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that any current irritable 
bowel syndrome is related to the 
complaints and findings noted in service.  
A complete rationale should be provided 
for any opinion or conclusion expressed.  

7.  The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2003).  

8.  Then the RO should again adjudicate 
all of the current claims, taking into 
account the new criteria for rating back 
disabilities.  If the benefits sought on 
appeal are not granted, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case that includes the 
new criteria for rating back 
disabilities, and afford them a 
sufficient time to respond.  The case 
should then be returned to this Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


